AO 93 (Rev. 11/13)Search and Seizure Warrant

 

UNITED STATES DIsTRrCT COURT

    

for the
Southem District of Ohio _
"' l"..lz ." =.i:i

‘§.‘!‘ _ ._'.l‘ l`{!"" ".!'z\
In the Matter of the Search of ) -. \~ r ;~\;£;'i ,-‘.':Pl § %;*S;J(§

(Briefly describe the property to be searched ) , ` 3 l f - ‘ " ' " l `J

or identijj) the person by name and address) ) Case No_ 2 - l Ct- m3 _
Canon DS12631‘| camera and SanDisk Ultra PLUS and )

3ZGB MicroSD Memory card SN 5132DR55T05N, currently )
held in FB| storage at 425 W. Nationwide Blvd, Columbusl )
Ohio

SEARCH AN]) SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
0f the following person or property located in the Southem District of Ohio
(identr]j) the person or describe the property to be searched and give its location):

SEE ATTACHMENT B |NCORPORATED HEREIN BV REFERENCE

l find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (idennjj) the person ar describe the property m be seizeap:

SEE ATTACHMENT A lNCORPORATED HERE|N BY REFERENCE

 

JYOU ARE COMMANDED to execute this warrant on or before w l ! 70 l 4 (nor to exceed 14 days)
' in the daytime 6:00 a.m. to 10:00 p.m. EI at any time in the day or n{ght because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from Whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

  
   
  
  

The officer executing this warrant, or an officer present during e
as required by law and promptly return this warrant and inventory to l

 

l:| Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have . /
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to del.
property, will be searched or seized (check:he appropriate box)

Cl for days (nor m exceed 30) U until, the facts justifying, the later specific

Date and time issued: O‘?Vll wl %m» dfr 5" loyd

      

Elizabeth Preston Deavers, l. . Magistrate Judge

City and state; Columbus, Ohio
Printed name and rifle

 

 

ATTACHMENT A
LIST OF ITEMS TO BE SEIZED

The following materials which constitute evidence of the commission of a criminal offense,
contraband, the fruits of crime, or property designed or intended for use or which is or has been
used as the means of committing a criminal offense, namely violations of Title 18, United States
Code, Sections 2251, 2252 and 2252A.

The terms "child pornography" and “visual depictions," as used herein, have the same definitions
and meanings listed in Section III of the attached affidavit, and those definitions are incorporated
herein by reference

l.

Any and all computer software, including programs to run operating systems,
applications (such as word processing, graphics, or spreadsheet programs), utilities,

compilers, interpreters, and communications programs.

Any and all notes, documents, records, or correspondence, in any format and medium
(including, but not limited to, letters, ’e-mail messages, chat logs, electronic messages,
other digital data files and Web cache information) pertaining to the production,
possession, receipt, or distribution of child pornography

ln any format and medium, all originals, computer iiies, copies, and negatives of child

pornography or child erotica.

Any and all notes, documents, records, or correspondence, in any format or medium
(including, but not limited to, letters, e-mail messages, chat logs and electronic
messages), identifying persons transmitting, through interstate or foreign commerce by
any means, including, but not limited to, by U.S. mail or by computcr, any child

pornography

Any and all notes, documents, records, or correspondence, in any format or medium
(including, but not limited to, letters, e-mail messages, chat logs and electronic messages,
and other digital data tiles) concerning communications between individuals about child
pornography or the existence of sites on the lnternet that contain child pornography or
that cater to those with an interest in child pornography

Any and all files, documents, records, or correspondence, in any format or medium
(including, but not limited to, network, system, security, and user logs, databases,

software registrations, data and meta data), that concern user attribution information

10

7. Any and all visual depictions of minors, whether clothed or not, for comparison to and

identification of any child pornography images or videos discovered

11

ATTACHMENT B
DESCRIPTION OF ITEMS TO BE SEARCHED

Canon D8126311 camera and SanDisk Ultra PLUS 32GB MicroSD Memory card (SN 5132DR55T05N),
is the custody of the FBI at secure storage at 425 W. Nationwide Blvd, Columbus, OH 43215.

12

AO 93 Olev. 11/13) Search and Seizure Wa.rrant (Page 2)

 

 

 

 

Return
Case No.: Date and time warrant executed: Copy of w ant and inventory left with:
ser/4 err #?H anr/re firrea nw »/

 

Inventory made in the presence of :
art n”tnr')w"" f remit .r_L

 

Inventory of the property taken and name of any person(s) seized:
l 5 b eat a 52 55
/ atq~r-'e'.t__! .:£`»'l__$ fe {,_-5,)“¢" €KHH!"._.="L+'

 

 

Certitication

l declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge. -~_‘

l ¢’

   

 

Date: ?QQQE /(..¢,»:f.':
Executing officer 's signature

KFMWLF` rt remit .»T rtr‘frrt trail rts-ir

Printed name"and title

 

 

 

